Title: Enclosure: To George Washington From Daniel Carroll, 15 August 1795
From: Carroll, Daniel
To: Washington, George


            
              Sir,
              Augt 15. 1795
            
            You have reason to expect some reflections from me respecting the City of Washington; if any I shall submit appear of weight, I have to request that they be suggested in any other manner than as comeing from me.
            It haveing been determind to prepare the two Wings of the Capitol, I submit whether it woud not be prudent to apply the chief force of the work to the Wing which is for the Representatives, so as to have that in such forwardness, as to insure its being ready in time, & to proceed with the other, as a secondary object, least from some causes unforeseen, by endeavoring to finish both, neither might be ready—I do not mean that the work on the Wing for the Senate shoud give way entirely to the other, unless found necessary. If that shou’d be the case, I presume a temporary building might be made in the last year, or two of the time to come for the use of the Senate; this wou’d not be so proper to be done for the House of Representatives.
            The Offices for the Several Departments, will I apprehend be

near the Capitol, or the Presidents House—I have allways been of opinion that they in some measure contain’d the Clerks to the Executive, & that they shou’d be as convenient to the Presidents House as Circumstances wou’d admit; There may be objections to this, but I know of none of sufficient weight agst the opinion I have mention’d—perhaps it wou’d be proper to ascertain soon where they are to be, & better if [it] had been done before any Sales.
            I presume the Survey of the City into Squares &ca is by this time accomplishd, & that care has been taken to fix the Stones & an examination made of the State of the Stones fixd before, as so great a part of the City is under cultivation—It has been suggested as desireable, besides having the Stones, which generally do not show much out [of] the ground, to have substantial posts with proper marks on one Corner of each Square, so as to afford a facility in finding any parts of the City, & which woud likewise double the Security of the Location.
            On the Subject of the Sections of the natural Surface of the ground, the requisite elevations, & declinations, I beleive I need not say, how necessary, it is that they shoud be attended to without delay. A Mr Blois (a french man) assisted by another of the name of Leunitz, strongly recommended for his Scientific knowledge, had been taken into employ by Mr Greenleaf, & had made some progress when his work was submitted to, & approved of by the first Commissioners, & he was continued in the Service by them. He had finishd about 1/6 part of the City, before last spring—I took some pains to inform myself of the work, & the principles on which it was done, & if I am not mistaken, it wou’d be found on examination to be on a proper System, & that it had required both considerable field and office work to get it into the State it was when I saw it—There are two Memorials on this Subject from Mr Blois, in the Commissioners office, containing, I think, many material reflections—Some dificulties arose last Spring between the Commissioners & Mr Blois—the work ceasd, and what plan has been pursued since I know not. If money is to be appropriated to any purpose besides the public Buildings, it most assuredly must be for this, otherways one of these two things must take place—Private improvements for want of a rule to judge by, must stop, or they must be erected, on the ground in its natural State—I need not suggest all the consequences of

either of these events takeing place—I shall mention one which may not immediately occur—There is an obligation on Mesrs Morriss & Greenleaf, that specifyd improvements shall be on 1/3 of the property they sell or Contract to Sell by January 1796, within 4 years after such sales, or contracts, there is likewise an obligation on them to build 20 Houses annually—A condition of improvement I think within two years, has likewise been impos’d on many particular purchasers—some time has passd—May not a question arise, how far the Commissioners can enforce these important terms, if they cannot on application, be prepard to give the necessary information? The Commissioners communicated to you a hope they entertaind, that an agreement might be made with the private proprietors, so as to ease the public of a considerable part of the expence of this work, & something was said of applying to the Assembly on this Subject—If the Commissioners pursue the object on a reasonable plan with the proprietors, I shoud hope something might be done, but in every thing relating to this business more especially, delay I think will be injurious. The time employd by Mr Blois about 1/6 of the City, now shews what might have been done before any considerable Sales were made—I will add another suggestion, perhaps of some consequence—The Commissioners have in some degree been compelld to make their agreements for particular Lotts, without posesing a sufficient knowledge of circumstances which might render those Lotts more, or less valuable—It is presumd, that a person intending to purchase takes a view of the object, sees whether the ground is broken or level, & forms some general opinion of the labour, ⟨mutilated⟩ be necessary in ascertaining the level of his ground floor, whereas the Commissioners without attending on the spott on every application which coud not be done enter into a treaty allmost in the dark—The plan of the City is by no means sufficient for the purpose—I beleive, Sir, you had experience of this when you purchasd some Lotts, in the City on the heights towards George Town—Mr Blois’s Sections give the natural elevation of the ground, with lines proposd for the heights of the Streets, & calculations of the number of feet to be lowerd, or raisd, haveing a reference to the level of tide waters. With such a plan compleat, & some observations annexd, the Commissioners might treat with great dispatch & certainty; indeed fix the price on each Lott—The Subject of the Common

Sewers is intimately connected with the forgoeing, & I am sure it is unecessary to say a word on the importance of it—Mr Blois plan, or some other upon similar principles, wou’d advance this business considerably, & lines might be ascertaind on his plan to shew where they must be—Every improvement before this is done, will be liable, to obstruct, & render the object more dificult, and expensive.
            You may, Sir, remember that the first Commissioners had a survey made of a part of the City, to see whether a canal cou’d not be made to communicate with the E. Branch near the place call’d Stodderts Springs from the Tiber—or to judge how far such Canal coud be carried into the City with advantage, & propriety. The report by Mr Freeman on that Subject is in the Office—It shews that the Canal cou’d be carried a considerable way, at a very moderate expence, & a view of the ground thro’ which nature calls for it, wou’d if I am not mistaken, manifest the advantage, if not the necessity of some thing being done—By Mr Freemans report, it may appear improper to carry the Canal quite thro’; he has since however told me that he had some reason to beleive, by varying the course of part of the Canal, he might find some ground towards the junction with the E. Branch less dificult for the accomplishment of the object—I have no dificulty in saying that this is An object worth attending to, so far as to see whether it woud be proper or not, in part, as the whole, & as it may be found the line of the Canal shou’d be laid down in the actual plan of the City—I beleive there wou’d be no dificulty in a new arangement of the squares on the Canal on the part of the proprietors there have been few or no sales made which woud be in the way, & it woud be their manifest interest to have it accomplishd.
            The State of that part of the Canal which has been allready partly made may call for some attention—When it was first undertaken, it was partly in consequence of a difference of opinion, whether the flux & reflux of the tides between the E. Branch & the Tiber woud be such as to prevent the Water from Stagnating in the Canal—& to see whether it wou’d be necessy to draw the Waters from above the Mouth of the Canal on Goose Creek as m⟨uch⟩, there being a considerable fall in a Small distance, sufft to prevent the Evil apprehended by some, if found necessary. In that Case some work woud be requisite to lay down the

line of the Canal, for a short distance, and an arrangement of a few Squares accordingly—Under these impressions it was proposd that a small part of the Canal, I believe 1/6 of the intended width shou’d be made.
            What has been done you have seen—It haveing been thought proper to cease in that Work, it is to be apprehended the Banks by falling in at different places, may occasion ponds of Stagnated water to be left in several parts of the Canal, and render the City unhealthy—If it shou’d be found on inquiring, that this is likely to be the Case, I woud beg to suggest the propriety of having a report made on that subject so far as to ascertain the expence of Secureing in the cheapest manner a tempory passage for the waters to run, if it was nothing more than by the width of a common ditch at the Bottom of the Canal, so far as made, securd with puncheons & some brush on the sides—Connected with this object is an arm of the Canal which by the engrav’d plan of the City it is proposd to join the E. Branch abt Square 771—On viewing the natural State of the Land, & observing the ground, where it appears Major L’Enfant evidently intended this Arm shoud be carried from several circumstances, I am of opinion there was an Error in Major Ellicots carrying it so far as he did before it was to be taken from the other Canal—from the height of the ground it wou’d be found impracticable, unless at a most enormous expence, & as much perhaps after in secureing it— Indeed the principal Canal particularly towards the End of it next to the E. Branch, I think was never intended to go this part of the ground already dugg, & it may be a question whether it woud not Still be best to take that part of it thro’ some ground where nature seems to call for it; much time, & money might be savd, and a passage quite thro’ for ⟨sckews⟩ soon obtaind, whenever that work is enterd upon again—A report of the heights and other circumstances, where Majr Ellicot has laid out the Arm of the Canal, woud afford correct information, & lead to a proper determination; I presume the property is in such hands as to occasion no dificulties, if speedily done, & it might be well that the report shoud comprehend what I have said of the ground near the End of the main Canal as dugg.
            I was from the beginning of the Bussiness with which I was entrusted under strong empressions, that every thing possible shoud be attempted to obtain a share of the Emigrants directly

from Europe to the City—I do not know how to account for it, than none in large Body, have found there way to Potomack— There was some trade of that kind more than 20 years past, & I cannot forbear thinking that something might be done of consequence by a well digested p⟨la⟩n. Among other means a Society formd as in Phla., cons⟨is⟩ting of persons in Alexa. the City & in George Town, and ⟨pro⟩prietors of prop[ert]y in the city establishing rules for the protection of Emigrants on their arrival &ca might have beneficial consequences, these rules &ca to be properly distributed & publishd in different parts of Europe—It is worth an essay.
            I presume the Location of the part where the University is to be, & the ascertainment of the plan; woud have a good effect immediately in favor of the City—likewise the proposd Bridges, & the laying out of roads to different parts of the City—I beg leave to assure you that I am, Sir, with the greatest respect; Yr Most Obt & very Hble Servt
            
              Danl Carroll
            
          